          Case 1:21-cr-00498-AT Document 22
                                         23 Filed 09/10/21 Page 1 of 1




                              PELUSO & TOUGER, LLP
                                 70 LAFAYETTE STREET
                              NEW YORK, NEW YORK 10013
                                  PelusoandTouger.com

                                                            Ph. No. (212) 608-1234
                                                            Fax No. (212) 513-1989
BY ECF:
September 10, 2021

Honorable Analisa Torres
United States District Court Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. David Powell,
    21 CR 498(AT)

Your Honor,

I am writing in an effort to correct an error in the paperwork associated with this case. On July
30th I submitted a letter to Magistrate Judge Cave requesting that the defendant be released on
bail with the condition of “home detention”. This is what the Government and the defense had
agreed to. However, when the Bond was written it indicated that the defendant was released
on home incarceration enforced by location monitoring. Home incarceration is essentially 24/7
lockdown and does not permit individuals to look for work. The Government and Pre-Trial
Services agree that the wording in the Bond should be switched to “Home Detention” enforced
by location monitoring. This will allow Mr. Powell to attend vocational courses and seek
employment. It should be noted that this was the main reason in allowing Mr. Powell to live
with his father instead of his mother who lived in a rural area in upstate New York.

Thus, it is respectfully requested with the consent of Pre-Trial Services and the Government
that the Court issue an Order switching the terms of Mr. Powell’s release from “Home
incarceration” to “Home Detention” enforced by location monitoring.

Thank you very much for your consideration of this matter

 Application GRANTED. Mr. Powell shall be placed Respectfully
                                                 Reesp
                                                    s ectfulullly
                                                            u l yours
                                                                  yours,
 on HOME DETENTION enforced by location
 monitoring. The Clerk of Court is respectfully  Davviid Touger
                                                 Da
                                                 David   TTo
                                                           ougger
 directed to close ECF No. 22.


 ______________________________________
 USMJ 9/10/2021
